Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The most pertinent prior art is cited in the attached PTO-892 form.
Regarding to claims 1 and 8: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that a controller configured to determine, in a case where it is determined that the image including the code image is to be formed on the recording medium, whether the code image is to be formed by a plurality of the scanning processing including a first scanning processing and a second scanning processing if the conveying processing is executed over the decided conveying distance; and shorten, in a case where it is determined that the code image is to be formed by the plurality of scanning processing, the decided conveying distance for: (i) one conveying processing which is executed immediately before the first scanning processing; or (ii) at least one of a plurality of conveying processing which are respectively executed immediately before each of a plurality of scanning processing which includes the first scanning processing and at least one scanning processing executed before the first scanning processing, so that the code image is not to be formed in the first scanning processing and the code image is started to be formed from the second scanning processing, wherein a length of the code image in the conveying direction, which is formed in the first scanning processing when the decided conveying distance is not shortened, is shorter than a length of the code image in the conveying direction, which is formed in the second scanning processing when the decided conveying distance is shortened is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 2-7 are allowed because they depend directly/indirectly on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853